UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2013 EMBARR DOWNS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-55044 (Commission File No.) 46-3403755 (IRS Employer Identification No.) 205 Ave Del Mar #984 San Clemente, CA 92674 (Address of principal executive offices) (zip code) (949) 461-1471 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02 Results of Operations and Financial Condition. On December 20, 2013, the Company won its initial race and earned $10,800 in purse winnings. Item 7.01 Regulation FD Disclosure. On December 20 2013, the Company issued a press release.A copy of the release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. On December 20, 2013, the Company announced, in the above referenced press release, a dividend of $0.0000383 per share to shareholders of record on January 3, 2013. Any fraction of a penny shall be rounded up to the nearest $.01. On December 22, 2013, the Company has submitted the necessary documents to FINRA. Item 8.01 Other Events. The Company received initial information from its consultant that is performing thoroughbred research on auction results in the United States.The information was obtained through publically available information regarding the auction results. The summary information on the results of auctions at Keenland’s annual yearling sale is as follows: Number Sold Gross Amount Average Price Median Price Top Price Item 9.01 Financial Statements and Exhibits. Exhibit 99.1: Press Release Dated December 23, 2013. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 23, 2013 Embarr Downs, Inc By: /s/ Joseph Wade Name: Joseph Wade Title: CEO
